
	

114 SRES 364 ATS: Relative to the death of Marlow Cook, former United States Senator for the Commonwealth of Kentucky.
U.S. Senate
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 364
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2016
			Mr. McConnell (for himself, Mr. Reid, Mr. Paul, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden), submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Marlow Cook, former United States Senator for the Commonwealth of
			 Kentucky.
	
	
 Whereas Marlow Cook was born in New York in 1926;Whereas during World War II, Marlow Cook entered the United States Navy at age seventeen and served in the submarine service in the Atlantic and Pacific Oceans;Whereas Marlow Cook graduated from University of Louisville Law School in 1950, was admitted to the Kentucky bar and practiced law in Louisville, Kentucky;Whereas Marlow Cook was elected to the Kentucky House of Representatives in 1957 in which he served two terms and was elected as a Jefferson County judge in 1961 and reelected in 1965;Whereas Marlow Cook as Jefferson County judge purchased and refurbished the boat known today as the Belle of Louisville, an essential element of the famed annual Kentucky Derby Festival;Whereas Marlow Cook was first elected to the United States Senate in 1968 and served as a Senator for the Commonwealth of Kentucky until 1974;Whereas Marlow Cook was the first Roman Catholic elected to major statewide office in the Commonwealth of Kentucky;Whereas Marlow Cook was known for his integrity, humility and dedication to public service: Now, therefore, be it
		
	
 That the Senate has heard with profund sorrow and deep regret the announcement of the death of the Honorable Marlow Cook, former member of the United States Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Marlow Cook.
		
